

115 HR 1857 IH: Confidential Informant Accountability Act of 2017
U.S. House of Representatives
2017-04-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 1857IN THE HOUSE OF REPRESENTATIVESApril 3, 2017Mr. Lynch (for himself and Mr. Cummings) introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo require Federal law enforcement agencies to report to Congress serious crimes, authorized as
			 well as unauthorized, committed by their confidential informants.
	
 1.Short titleThis Act may be cited as the Confidential Informant Accountability Act of 2017. 2.Report (a)In generalNot later than March 1 and September 1 of each year, the head of each department that contains a law enforcement agency shall, with respect to each law enforcement agency within that Department, fully report to the House Committee on Oversight and Government Reform, the House Committee on the Judiciary, the Senate Committee on Homeland Security and Governmental Affairs, and the Senate Committee on the Judiciary—
 (1)all serious crimes, authorized and unauthorized, committed by informants maintained by the law enforcement agency;
 (2)the amounts expended by the law enforcement agency on payments to such informants; and (3)the amounts received by the law enforcement agency through the information from or cooperation by the informant.
 (b)Period coveredEach report due on March 1 of a year shall cover serious crimes that took place during the 6-month period beginning July 1 and ending December 31 of the preceding year. Each report due on September 1 of a year shall cover serious crimes that took place beginning January 1 and ending June 30 of that year.
			(c)Contents
 (1)RequiredEach report under subsection (a) shall include a description of the total number of each type and category of crime; the amount of drugs involved if the crime is a drug crime; the amount of money involved if the crime is a theft or bribery crime; whether the crime was authorized or unauthorized; the State in which each crime took place; and any amounts expended from sources other than appropriated amounts, including from assets seized and forfeited by offenders and any tangible benefits, including relocation costs, rent, travel expenses, or other transfers in kind.
 (2)ProhibitedThe report shall not contain individual informant names, informant control numbers, or other personal identification information that could reveal the identity of an individual informant.
 (d)Arrest or charge of informant not To affect duty To reportThe duty to report crimes under this section exists regardless of whether the informant has or has not been arrested or charged with the reportable crime in any jurisdiction.
 (e)DisclaimerNothing in this section limits the authority and responsibility of the appropriate committees of each House of Congress to obtain such information as they may need to carry out their respective functions and duties.
 (f)DefinitionsIn this section— (1)the term department that contains a law enforcement agency means the Department of Justice, the Department of Homeland Security, and the Department of the Treasury;
 (2)the term law enforcement agency means the Federal Bureau of Investigation, the Drug Enforcement Administration, the United States Secret Service, United States Immigration and Customs Enforcement, and the Bureau of Alcohol, Tobacco, Firearms and Explosives;
 (3)the term informant means any individual who is believed to be providing useful and credible information to the law enforcement agency for any authorized information collection activity, and from whom the law enforcement agency expects or intends to obtain additional useful and credible information in the future, and whose identity, information, or relationship with the law enforcement agency warrants confidential handling; and
 (4)the term serious crime means— (A)any serious violent felony as that term is defined in section 3559(c)(2)(F) of title 18, United States Code;
 (B)any serious drug offense as that term is defined in section 3559(c)(2)(H) of title 18, United States Code;
 (C)an offense involving the theft of $500,000 or greater; or (D)an offense consisting of racketeering, bribery, child pornography, obstruction of justice, or perjury,
					that an agent or employee of the relevant law enforcement agency has reasonable grounds to believe
			 that an informant has committed.